      Case 1:19-cr-00829-ER Document 15 Filed 05/05/20 Page 1 of 1




May 1, 2020                    The May 6 pretrial conference is adjourned to August 12, 2020,
                               at 11:00 AM. Speedy trial time is excluded from May 6, 2020,
VIA ECF
                               until August 12, 2020.
Honorable Edgardo Ramos
                              SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                       5/5/2020
New York, New York 10007

       Re:     United States v. Peter Faucetta, 19 CR 829 (ER)

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of the next pretrial
conference, scheduled for May 6, 2020. The parties jointly ask that the Court adjourn the
conference until August 2020. Before COVID-19, the parties were actively involved in
discussions to resolve this matter pretrial. However, because of disruptions to work
created by the pandemic, those efforts currently are suspended. We ask for the adjourned
date with the hopes that at the next conference we can inform the Court of a disposition
or set an appropriate schedule.

To accommodate this request, Mr. Faucetta has no objection to exclusion of time for
speedy trial calculation purposes.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Ni Qian (via ECF)
